DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 03/01/2021 with respect to the prior rejection under 35 USC § 112 in the office action dated 11/27/2020 is persuasive and therefore the rejection has been withdrawn. 
Applicant's arguments filed 03/01/2021 with respect to claims 1, 11, 16 in view of prior art have been fully considered but they are not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments in view of comments/arguments with respect to claim 7 have overcome the prior rejections, therefore they are withdrawn.
The applicant argues that US4311385A (Keene) does not teach aligning LO and receive beam to produce a co-linear signal. The Applicant’s reasoning is that instead Keene merely directs the oscillator and received signal to the detector. However, Keene clearly teaches the oscillating signal and the received signal are “aligned” (col 6 ln 32). As also emphasized during the interview, Figs. 1 and 2 clearly show how the alignment is performed, which is using a rotating mirror and a splitter, which is the exact or equivalent structure as disclosed in the instant application.
The Applicant further argues that Desai may not be modified by Campbell or any other reference to split the output signal to two or more paths (Page 9). The Applicant argues that the 
The Applicant’s additional reasoning is that Desai teaches away from splitting the output signal to two or more aperture lenses because Desai is focusing on the accurate range resolution on the object. This argument is not persuasive because merely being silent about splitting the signal, or focusing on increased accuracy of measurement, is not a ground for teaching away. 
As presented below, it would have been obvious to one of ordinary skill in the art to direct the output signal to various parts because doing so may add flexibility in detection. Further, the Applicant has not provided any reasoning why doing so would be contradictory to accurate detection taught by Desai. The flexibility and safety may be added to accurate detection without undermining it. Neither any reasoning was provided as to why merely by teaching accurate detection, Desai teaches away from the claimed invention (nor the teachings of the secondary reference).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 recites “the amplified receive beam.” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190064358A1 (Desai) in view of US20180284237A1 (Campbell) further in view of US4311385A (Keene).
1, 11, 16. Desai discloses A coherent lidar system (Abstract, ¶4), comprising:
a light source configured to output a continuous wave (¶5, 27-28; fig. 2: 240);
a modulator configured to modulate a frequency of the continuous wave and provide a frequency modulated continuous wave (FMCW) signal (¶4, 5, 28, 29);
…
a beam splitter … that is configured to split the FMCW signal from the splitter into the output signal and a local oscillator (LO) signal (Desai ¶5, 9, 24-27): and
With respect to claim 16, Desai discloses a vehicle controller configured to augment or automate operation of the vehicle based on information from the coherent lidar system (Desai ¶4)
While Desi not making explicit, Desai in view of Campbell teaches
a splitter configured to split the FMCW signal to two or more paths (Campbell ¶103-104, 139; fig. 3B: 250, 252A, 252B); and
the beam splitter to be associated with each of the two or more paths (Campbell ¶103-110; fig. 3B)
two or more aperture lenses, wherein at least one of the two or more aperture lenses is associated with each of the two or more paths and is configured to obtain a receive beam resulting from a reflection of an output signal obtained from the FMCW signal (Campbell fig. 3B: lens shown in the receiver; additionally lenses may be included next to the windows 282A, 282B as described in ¶63, and 70 with respect to 122A, ¶31).

While Desai not making explicit, Desai in view of Campbell further in view of Keene teaches
an alignment element configured to align the LO signal and the receive beam to produce a co-linear signal (Keene Fig. 2: oscillating reflecting mirror 10, Fig. 1: rotating mirror 18; col 6 lns 11-33, Col 2 lns 26-31) and to split the co-liner signal into two or more co-linear signals (Keene Fig. 1: rotating mirror 18 in combination with splitter 38 provide the aligned signals transmitted to the lens 42 and detector 46, Fig. 2: compensating beam splitters 25 and 39 together align and split into two collinear signals transmitted to the lens 42 and the detector; Col 2 lns 26-31; Col 3 lns 8-60, col 4 lns 58-66, col 6 lns 11-33, col 6 ln. 54-col 7 ln. 20 e.g. “the two aligned beams [directed to] detector 46”).
It would have been obvious to one of ordinary skill in the art to modify Desai by splitting the emitting or receiving of coherent light beam as taught by Desai to different paths as taught by Campbell because doing so may allow for different power transmission in different angles as motivated by Campbell in e.g. ¶31, 139 and doing so may increase eye safety or scanning flexibilities in certain directions.
It would have been obvious to one of ordinary skill in the art to modify Desai to include the alignment/splitter as taught by Keene because as taught by Keene misalignment adversely affects detection (col 1 lns 25-30) therefore it is desirable to align the LO and received signals as taught by Keene and in doing so “a smaller detector area can be used” as taught by Kenner in col 7 lns 20-25.
2, 12, 17. While not explicitly disclosing, Desai in view of Campbell teaches The system according to claim 1, wherein the splitter is further configured to split the FMCW signal with equal power to each of the two or more paths (Campbell ¶103-104, 139-140; figs. 3B, 9, 10 it is 
It would have been obvious to one of ordinary skill in the art to combine Desai with Campbell for the same reasons as described above with respect to claim 1.
3, 13, 18. While not explicitly disclosing, Desai in view of Campbell teaches The system according to claim 1, wherein the splitter is further configured to split the FMCW signal to each of the two or more paths with power of the FMCW signal output to at least one of the two or more paths differing from power of the FMCW signal output to at least another of the two or more paths (Campbell ¶103-104, 139-140; figs. 3B, 9, 10).
It would have been obvious to one of ordinary skill in the art to combine Desai with Campbell for the same reasons as described above with respect to claim 1.
4, 14, 19. While not explicitly disclosing, Desai in view of Campbell teaches The system according to claim 1, further comprising a beam steering device associated with each of the at least one of the two or more aperture lenses associated with each of the two or more paths (Campbell Fig. 3B: 262A, 262B, 270; ¶103-109), wherein each beam steering device is associated with a field of view (Campbell fig. 3B: 292A, 292B; ¶108-110) and a total field of view of the system is greater than the field of view associated with any of the beam steering devices (Campbell fig. 3B; ¶108-110).
It would have been obvious to one of ordinary skill in the art to combine Desai with Campbell for the same reasons as described above with respect to claim 1.
5, 15, 20. While not explicitly disclosing, Desai in view of Campbell teaches The system according to claim 1, further comprising an optical amplifier associated with each of the two or 
It would have been obvious to one of ordinary skill in the art to combine Desai with Campbell as described above and to provide amplification for the beam because amplifying signals are commonly used e.g. to increase SNR. 
10. While not explicitly disclosing, Desai in view of Campbell teaches The system according to claim 1, wherein the system is within or on a vehicle and is configured to detect a location and speed of an object relative to the vehicle (Campbell ¶147, 154, 155).
It would have been obvious to one of ordinary skill in the art to combine Desai with Campbell as described above and because detecting location and speed of target as taught by Campbell further assists autonomous vehicles as disclosed by Desai in ¶4.
Claim(s) 1-5, 10-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over US20190064358A1 (Desai) in view of US20180284237A1 (Campbell) further in view of US6570695B1 (Pribil).
Should it be found that Keene does not teach the alignment and splitter as claimed, Pribil teaches alignment mechanism 3 in Fig. 1 and col 2 lns 17-23 of where it shows aligning and splitting signal into two aligned signals. It would have been obvious to one of ordinary skill in the art to modify Desai to include the alignment/splitter in order to reduce the adverse effects on detection. Other rejections are the same as described above.
Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190064358A1 (Desai) in view of US20180284237A1 (Campbell) further in view of US20180081031A1 (Yuan).

It would have been obvious to one of ordinary skill in the art to modify Desai in order to transmit and receive beam to and from the object using the same optical aperture as taught by Yuan because doing so is routine and common in the art and may provide a more compact detection device.
9. Desai in view of Campbell further in view of Yuan teaches The system according to claim 8, further comprising a circulator configured to direct the output signal to the one of the two or more apertures and direct the receive beam to a receive path (Yuan: figs. 1, 3: circulator connecting 16, 28, 30; ¶26).
It would have been obvious to one of ordinary skill in the art to modify Desai in order to transmit and receive beam to and from the object using the same optical aperture and use optical circulator for directing optical signals as taught by Yuan because circulators are commonly used in the art to route the transmission and receiving signals and doing may provide a more compact detection device.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not teach two or more photodetectors associated with each of the two or .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20170090031A1 teaches a beam director configured to spatially direct the outgoing light into one of multiple directions in two dimensions into an environment having a spatial profile, the one of the multiple directions corresponding to the selected one of the multiple wavelength channels, a light receiver configured to receive at least part of the outgoing light reflected by the environment. Fig. 1C teaches multiple paths for optical beam emission to the environment:

    PNG
    media_image1.png
    388
    462
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    306
    459
    media_image2.png
    Greyscale





US10422868B2 teaches 

    PNG
    media_image3.png
    386
    646
    media_image3.png
    Greyscale

US20190257927A1 teaches 

    PNG
    media_image4.png
    433
    615
    media_image4.png
    Greyscale

Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645